DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is dependent on withdrawn claim 11.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
With regard to limitations in claims 1, 9, 18, 19 (e.g., “a sample flow and a sheath fluid flow into the main channel”, “for generating a non-uniform electric field in the direction perpendicular to the main channel”, “the particles”, “cells”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 9 & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because the claim interchangeably recites “one or more sample channels”, “the sample channel”; and “one or more sheath channels”, “the sheath channel”.  If the sample channel and the sheath channel are referring to the one or more sample channels and the one or more sheath channels, respectively, the terms should recite with proper articles.  For the purpose of this Office action, the terms are being interpreted as the one or more sample channels and the one or more sheath channels. 
Claim 1 recites the limitation "the top" in L13.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the bottom" in L13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is unclear reciting “one or more dielectrophoresis-producing electric field generating units” because claim 1 recites “a dielectrophoresis-producing electric field generating unit”.  It would appear claim 3 is broader than claim 1. 
Claim 4 is unclear reciting “at least one dielectrophoresis-producing electrode” because claim 1 recites “a dielectrophoresis-producing electrode”.  It would appear claim 4 is broader than claim 1; and unclear if the microfluidic chip comprises one, or at least one dielectrophoresis-producing electrode.  If the microfluidic chip comprise a dielectrophoresis-producing electrode, claim 4 should recite with a proper article, i.e., the dielectrophoresis-producing electrode.  For the purpose of this Office action, the term is being interpreted as the dielectrophoresis-producing electrode. 
Claim 4 recites the limitation "the substrate" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the chip" in L3.  There is insufficient antecedent basis for this limitation in the claim.  If the applicant is referring to the microfluidic chip, Examiner suggests “the microfluidic chip”.
Claim 6 recites the limitation "the substrate" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the chip" in L3.  There is insufficient antecedent basis for this limitation in the claim.  If the applicant is referring to the microfluidic chip, Examiner suggests “the microfluidic chip”.
Claims 9, 18 & 19 are unclear reciting “the particles are cells …” since the particles are not positively claimed in claim 1.  For the purpose of this Office action, the particles/cells are being treated as intended use limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 6, 9, 18 & 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Giovangrandi et al. (US 2012/0084022).
Regarding claim 1, Giovangrandi et al. teach:
1. A microfluidic chip comprising 
an inlet unit (514), a main channel (310), a dielectrophoresis-producing electric field generating unit (550) and an impedance detection unit (e.g., detection electrodes 120/561/574), wherein 
the inlet unit comprises one or more sample channels (i.e., downstream of the sample inlet 320 and upstream of the junction 314), and one or more sheath channels (312; see also downstream microchannels from sheath fluid input ports 506a, 506b in Fig. 5A & ¶ 0063), the sample channel and the sheath channel converge at one end and are connected to the main channel (see Figs. 3A & 5A for example), a sample flow and a sheath fluid flow into the main channel (see Fig. 5A & ¶ 0063+ for example); 
the dielectrophoresis-producing electric field generating unit (550) and the impedance detection unit (120/561/574) are successively provided on the main channel (see Fig. 5B for example); 
the dielectrophoresis-producing electric field generating unit (550) comprises a dielectrophoresis-producing electrode (e.g., focusing electrodes 573, ¶ 0072) that is disposed at one side of the main channel (see ¶ 0072 & Fig. 5C for example); and 
the impedance detection unit (120/561/574) comprises an impedance measurement electrode (120/561/574) provided at the bottom of the main channel (see Fig. 5B for example).  
Regarding claim 1, Giovangrandi et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for separating and detecting particles”.  However, there is nothing in the body of the claim which relates to for separating and detecting particles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).



Regarding claims 3, 4, 6 & 9, Giovangrandi et al. teach:
3. The microfluidic chip according to claim 1, comprising one or more dielectrophoresis-producing electric field generating units (550) and the one or more dielectrophoresis-producing electric field generating units are provided at one side of the main channel (see ¶ 0041 & Fig. 5B for example).  
4. The microfluidic chip according to claim 1, wherein at least one dielectrophoresis-producing electrode (573) is provided at the bottom of the main channel on the microfluidic chip (see ¶ 0041 & Fig. 5B for example). 
6. The microfluidic chip according to claim 1, wherein the impedance measurement electrode (120/561/574) is provided at the bottom of the main channel on the microfluidic chip (see ¶ 0041 & Fig. 5B for example).  
9. The microfluidic chip according to claim 1, wherein the particles are cells of interest (¶ 0039).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 8, 9, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0233424) in view of Giovangrandi et al. (US 2012/0084022).
Regarding claims 1 & 6, Lee et al. teach:
1. A microfluidic chip (e.g., chip 20) comprising 
an inlet unit (e.g., fluidic driving unit 10), a main channel (see Fig. 2 (B) for example), a dielectrophoresis-producing electric field generating unit (e.g., signal generating unit 30, microelectrodes 4, ¶ 0041) and an impedance detection unit (see i.e., “[...] electrical signal detection [...] to measure directly electrical signals, including capacitance, resistance and impedance [...]” ¶ 0044), wherein 
the inlet unit comprises one or more sample channels (e.g., microfluidic channel 1), and one or more sheath channels (2), the sample channel (1) and the sheath channel (2) converge at one end and are connected to the main channel (see Fig. 2 (A) for example), a sample flow and a sheath fluid flow into the main channel (see ¶ 0049 & Fig. 2 (A) for example); 
the dielectrophoresis-producing electric field generating unit and the impedance detection unit are successively provided on the main channel (see Fig. 1 & ¶ 0044 for example); 
the dielectrophoresis-producing electric field generating unit comprises a dielectrophoresis-producing electrode (see i.e., “a signal generating unit 30 to provide alternating current signals for said microelectrodes 4 to produce dielectrophoretic force” ¶ 0041) that is disposed at one side of the main channel (see Fig. 2(B) for example); and 
the impedance detection unit comprises an impedance measurement metal wire (¶ 0044) provided at a side of the main channel on a substrate (6) of the microfluidic chip (see Fig. 2 (C) & ¶ 0044 for example).  
Regarding claim 1, Lee et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for separating and detecting particles”.  However, there is nothing in the body of the claim which relates to for separating and detecting particles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, Lee et al. do not explicitly teach the impedance detection unit comprises an impedance measurement electrode provided at the bottom of the main channel.
See Giovangrandi et al. above.
It is well known in the art that electrodes can be positioned anywhere around a channel, as evidenced by Lee et al. (Fig. 2) & Giovangrandi et al. (Fig. 5B).  The change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the impedance measurement wires on the bottom of the main channel, as taught by Giovangrandi et al. (Fig. 5B) to support the electrodes (Giovangrandi et al. ¶ 0073), and to measure electrical signals directly (Lee et al. ¶ 0044).  

Regarding claims 3, 4, 8 & 9, modified Lee et al. teach:
3. The microfluidic chip according to claim 1, comprising one or more dielectrophoresis-producing electric field generating units (¶ 0041) and the one or more dielectrophoresis-producing electric field generating units are provided at one side of the main channel (see Fig. 2(B) for example).  
4. The microfluidic chip according to claim 1, wherein at least one dielectrophoresis-producing electrode is provided at the bottom of the main channel on a substrate (6) of the microfluidic chip (see Fig. 2(B) & ¶ 0046 for example). 
8. The microfluidic chip according to claim l, wherein the dielectrophoresis-producing electrode (4) is a conductive metal electrode or a photoelectric material (¶ 0050).  
9. The microfluidic chip according to claim 1, wherein the particles are cells of interest (¶ 0024).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0233424) in view of Giovangrandi et al. (US 2012/0084022), and further in view of Sah (US 2008/0136797).
Regarding claim 17, modified Lee et al. teach the electrodes (4) can be made of gold, cooper, titanium, chromium, aluminum or conducting material (¶ 0050).  However, modified Lee et al. do not explicitly teach: wherein the photoelectric material is amorphous silicon or zinc oxide.
Sah teaches an electrophoresis-producing electrode comprising a conductive metal electrode or a photoelectric material, wherein the photoelectric material is amorphous silicon or zinc oxide (¶ 0036, 0040+).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of modified Lee et al. with the photoelectric material is amorphous silicon or zinc oxide (Sah ¶ 0036, 0040+).  It is noted that the Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result, see MPEP 2141.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings objection has been withdrawn.
Rejections Under 35 U.S.C. §112(b) have been revised.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “[...] there are more than one dielectrophoresis-producing electrodes, the electrodes are provided at only one side of the main channel, top or bottom, not at both sides”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The remarks are not commensurate in scope with the claims because the instant claim language is open and does not exclude the argued elements.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798

Med